                                          J.L. Russo, P.C.
 JOHN L. RUSSO                       31 · 19 Newtown Avenue, Suite 500                     PARALEGAL
ATTORNEY AT LAW                            Astoria, New York 11102                      Maria Nunez, B.S.
                                             Tel: 718 · 777 · 1277
  COUNSEL                                    Fax: 718 · 204 · 2310
Milton Florez, Esq.                    Email: JLRussoPC@Gmail.com
Michael Horn, Esq.


                                                                    May 13, 2021


       Via ECF and Email
       Honorable Nelson S. Roman
       District Judge
       United States District Court
       The Hon. Charles L. Brieant Jr.                                                    5/13/2021
       Federal Building and United States Courthouse
       300 Quarropas St.
       White Plains, NY 10601-4150

               Re: Hartford Fire Insurance Company v. Queens County Carting Inc., et. al.
                         Case: 20-CV-1844 (NSR)

       Judge Roman:

               This office represents Queens County Carting, Inc.(“QCC”) in the above referenced
       case. We write to respectfully request an extension of the briefing schedule previously
       ordered by the Court on March 15, 2021.
               On March 15, 2021 the Court issued a briefing schedule for QCC’s motion to vacate the
       default judgment obtained by the Plaintiff. Defendant’s motion was due to Plaintiff only on
       April 14th and Plaintiff's Response was due May 14th ; with QCC’s reply due May 31st. The
       initial briefs were to be filed with the Court on May 14, 2021.
               On March 18th I was hospitalized for a second time since February - for treatment of
       COVID - 19 - and did not return to work until April. The Court's Order was misread to me in
       March while I was in the hospital, by a member of the office staff who was working remotely;
       and it was therefore not calendared properly. On May 7th, I finished a two week jury trial in the
       Southern District in front of Judge Woods which began on April 26th. During the course of the
       trial, while searching through my SDNY ECF bounces for certain disclosure notices at issue in
       the that trial, Your Honor's Order came up on my search list. Through no fault of my client, the
       Court’s briefing schedule was not properly attended to by my office, and for that I am deeply
       apologetic and responsible.
Case 7-20-cv-01844-NSR         Document 31        Filed in NYSD on 05/13/2021            Page 2 of 2
       Given the above it is respectfully requested that the Court issue new briefing
schedule for QCC’s motion to vacate the default as follows: (i) QCC’s papers by May 31,
2021, (ii) Plaintiff’s response by June 30, 2021. Initial briefs filed with the Court on June
30, 2021 and (iii) any reply from QCC on or before July 15, 2021.
    I have explained the above to Plaintiff's counsel via email and voice mail and he has not , as
of yet, responded.
    The Court’s consideration of this request is respectfully and greatly appreciated.


                                                     Yours truly,
                                                     John Russo
                                                     John L. Russo

Cc: Mark Ledwin, Esq.




                                   The Court grants Defendant Queens County Carting, Inc.'s ("QCC")
                                   application. The new briefing schedule for QCC's motion to vacate
                                   default judgment is as follows: QCC 's moving papers shall be
                                   served (not filed) on or before May 31, 2021; Plaintiff's opposition
                                   shall be served (not filed) on or before June 30, 2021; QCC's reply
                                   papers shall be served on or before July 15, 2021.

                                   The parties shall file their motion documents on the reply date,
                                   July 15, 2021. The parties are directed to mail two physical
                                   courtesy copies of their motion documents to Chambers as the
                                   documents are served. In accordance with the Court's Emergency
                                   Rules, the parties shall also email electronic copies of their motion
                                   documents to Chambers. The Clerk of the Court is kindly directed
                                   to terminate the motion at ECF No. 31.




                                   Dated: 5/13/2021
                                   White Plains, NY
